BROWN, District Judge.
The testimony on the part of the bankrupts, particularly of Morris Greenberg, shows such a mass of fraud and perjury that it is impossible to determine precisely the amount of property concealed or removed. The referee’s finding is undoubtedly warranted by the testimony as a whole, and is its logical result; and yet from the evident frauds and perjuries above referred to, and other circumstances attending the case, I am led to doubt whether the bankrupts or either of them when the order was applied for, had |2-2,000 under their control. I think it probable that through fraud, profligacy and waste, at least by the son, a considerable portion of -the assets disappeared in excess of what the referee has allowed for, but whatever remains concealed in their hands, I find the father equally responsible for. I conclude to direct a reduction to $14,000, and to order the bankrupts to be committed until paid, unless payment of said sum be made within 10 days.